Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show or suggest the system and method for use with a crane comprising:  at least one of the adaptors comprising a connector-counterpart, wherein the connector comprises a plurality of latches evenly distributed over the a circumference of the main body and the connector-counterpart comprises a notch or a rim configured for the latches to hook in or behind, the latches are pivotable about axes extending horizontally and tangentially through their lower ends around the circumference of the main body, enabling the latches to deflect inwards when the crane tool is inserted in one of the adaptors, and hydraulic actuators are located inside the main body to actively retract the latches by rotation about their axes to release the crane tool from the at least one adaptor.  The closest prior art, CN 104234031 (Zhengzhou), discloses a crane tool; however, Zhengzhou does not disclose the latches are pivotable about axes extending horizontally and tangentially through their lower ends around the circumference of the main body, enabling the latches to deflect inwards when the crane tool is inserted in one of the adaptors, and hydraulic actuators are located inside the main body to actively retract the latches by rotation about their axes to release the crane tool from the at least one adaptor as specifically recited.  Applicant suggests that such configuration facilitates the hoisting of tools and components during installation of an offshore installation by increasing speed while reducing costs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043.  The examiner can normally be reached on Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



FLL